Citation Nr: 0335935	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-19 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran had active military service from August 1969 to 
July 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Huntington, West Virginia Regional 
Office (RO).

Pursuant to the veteran's request, in June 2003, a video 
conference hearing at the RO was held before the undersigned 
who is a Veterans Law Judge who is signing this document and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law during 
the pendency of this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit invalidated 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2) was invalid because in conjunction with 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C.A § 7104.  38 C.F.R. § 
19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. § 
5103(b), which provides a claimant one year to submit 
evidence.  

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled American Veterans.  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided for response.  

Here, the RO has not provided the veteran notice of the VCAA.  
This is a violation of Quartuccio; Paralyzed Veterans of 
America; Disabled American Veterans, supra.  The Board may 
not proceed with appellate review without correcting this 
procedural deficiency.  Under Disabled American Veterans, 
supra, the Board may not provide the notice on its own.  

Accordingly, the case is REMANDED to the RO for the 
following: 

1.	The RO should send a letter to the 
veteran and his representative 
informing them of the pertinent 
provisions of the VCAA.  The RO should 
ensure that the veteran has been 
properly advised of (a) the 
information and evidence not of record 
that is necessary to substantiate his 
claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence 
that the veteran is expected to 
provide.  The notice provided should 
also be in accord with the 
aforementioned Court cases, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio; 
Paralyzed Veterans of America; 
Disabled American Veterans, supra.  
Specifically, this notice should 
provide notice of 38 C.F.R. § 3.321, 
including a copy of the provisions.  
The veteran and his representative are 
then to be afforded an opportunity to 
present argument or evidence on that 
matter.

2.	Thereafter, if needed, the veteran 
should be scheduled for an appropriate 
audiological examination regarding the 
current symptomatology related to his 
service-connected bilateral hearing 
loss.  The claims folder should be 
made available to the examiner for 
review prior to the examination.  
After reviewing the claims file and 
examining the veteran, the examiner 
should describe all symptomatology 
related to the service connected 
bilateral hearing loss, if any.  An 
examination may not be needed if there 
is no evidence or argument of 
entitlement.

3.	After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all 
the evidence of record.  The review 
should include consideration of 
38 C.F.R. § 3.321.  If the action 
taken remains adverse to the veteran 
in any way, and provided the 
provisions of the VCAA have been 
fulfilled, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case (SSOC).  

The SSOC should additionally include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  The veteran and his 
representative should then be afforded 
an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




